Opinion issued June 15, 2007

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00194-CV
____________

FATEMAH BIJAN, DDS AND MAI-BIJAN DENTAL, PLLC D/B/A APPLE
DENTISTRY, Appellant

V.

JOSEPH ZIMMERMAN, Appellee



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2006-45402



MEMORANDUM  OPINION
	In this healthcare liability case, defendants Fatemeh Bijan, DDS and Mai-Bijan Dental, PLLC d/b/a Apple Dentistry ("Dentists") objected to plaintiff
Zimmerman's expert report and moved to dismiss Zimmerman's suit.  See  Tex. Civ.
Prac. & Rem. Code Ann. § 74.351(a),(b) (Vernon 2006) (requiring healthcare
liability claimant to serve on each party an expert report by a date certain and
providing that, under certain circumstances, healthcare provider may move to dismiss
the claim).  Zimmerman filed his response to Dentists' objections, the trial court
denied Dentists' objections and motion to dismiss, and Dentists brought this
interlocutory appeal, challenging the trial court's ruling.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014 (a)(9) (Vernon 2006) (authorizing an interlocutory appeal of
trial court's order that denies all or part of relief sought by a motion brought under
Section 74.351(b)).
	In a motion to dismiss, Dentists inform us that the parties have reached an
agreement to settle their differences, and they request that we dismiss the appeal to
permit proceedings in the trial court to effectuate the agreement.  Ten days have
elapsed since Dentists filed their motion to dismiss their appeal, and no party has filed
an objection.  See Tex. R. App. P. 10.3(a) (requiring an appellate court to wait 10 days
after a motion is filed to determine it).  We grant Dentists' motion to dismiss the
appeal.  Tex. R. App. P. 42.1(a)(1) (authorizing appellate courts to dispose of an
appeal in accordance with the motion of appellant).
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.